Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
The amendments to the specifications have been considered and are found to contain the same language as the Korean application. Accordingly, the amendments are OK to enter.
Regarding the amended limitations of claim 1, the applicant asserts that Ka in view of Kim do not teach the limitations. Specifically, on page 4 of remarks, the applicant asserts that “An ordinary skilled person would not have modified Ka with the gate electrodes of a semiconductor material disclosed in Kim. The difference in length between the scanning lines (not semiconductor layers) in Ka does not correspond to the difference in length between the regions of the semiconductor layer of the present invention, and thus the combination of the cited references does not disclose adjustments of the channel ratio of the driving transistors T1 in order to reduce load deviation caused by the length difference in the semiconductor layers (source/drains) of the driving transistors T1 connected in the column direction or in the row direction, not the length difference of gate electrodes (or the gate lines) of the driving transistors T1.” The Office respectfully disagrees. As taught by Kim in fig. 5, the semiconductor layer and the gate lines are interrelated. The “channel” as taught by Ka is the portion of the semi-conductive layer that is directly below the gate electrode. This is clearly taught by contain semiconductor layers. This is not the same as the semiconductor layers having different lengths. 
Further, the applicant asserts that Ka in view of Yeh do not teach the limitations of claims 3 and 16. The applicant asserts that Yeh does not teach a gradual adjustment of a size of a driving transistor in a pixel circuit when moving away from the first area. The Office notes that the rejection of this limitation is not based on the teachings of Yeh, alone. Rather, such limitations are taught based on the combination of teachings of Ka and Yeh. Specifically, Ka clearly teaches in ¶ 158-159 that the W/L of transistors may differ based on the RC load of the scan lines that is caused due to the rows of pixels having different lengths (see ¶ 104-107). Yeh is only relied upon to disclose the reasoning of why such “differing” sizes of transistors would be gradual with respect to the notch. For example, ¶ 47 of Yeh teaches that in a notched display, “Row R0 to row RM (i.e., rows in area A of FIG. 5) experience gradually increasing amounts of loading.” In other words, Ka teaches increasing or decreasing the W/L ratio of transistors in lines 
The final argument is regarding “a signal line directly connecting” the first pixels of the first and second areas while it detours around the opening. The applicant asserts that Yeh does not teach such a direct connection due to the existence of dummy pixels. The Office respectfully disagrees. The signal line as highlighted by the applicant on page 9 of the remarks, is connected to the pixels in parallel. For example, when R1 is activated, all pixels in the row (first pixels in first and second sub-display areas in addition to the dummy pixels) are activated (scanned) to receive the corresponding data signals. Note that such a parallel connection of the scan lines is clearly taught by Ka in fig. 8 and it is the basis of operation in such display panels. In other words, R1 directly connects all pixels in the row together and the existence of dummy pixels in a parallel 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear, based on the specification and the drawings, how the transistors of the other first pixels in the first sub-display area and the second sub-display area would have had a channel ratio that is equal to the channel ratio of the transistors of the second pixels while achieving the result of compensating for brightness non-uniformity. The applicant is encouraged to provide an annotated version of the drawings which clearly specifies the specific pixels and areas as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the other first pixels".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the first non-display area”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al., US 2017/0345367 A1, hereinafter “Ka”, in view of Kim et al., US 2019/0019789 A1, hereinafter “Kim”.
	Regarding claim 1, Ka teaches a display panel comprising: a substrate (fig. 3 and 8, ¶ 80 and 128) comprising a first area (fig. 3, area between PA2’ and PA3’) and a display area at least partially surrounding the first area (fig. 3, display areas PA1, PA2’ and PA3’); and a plurality of pixels arranged in the display area (¶ 81-83), wherein the display area comprises a first display area around the first area and a second display area other than the first display area (fig. 3, first display area is the display area within PA1, PA2’ and PA3’ surrounding the first area; second display area is the rest of the display area), wherein the first display area comprises a first sub-display area and a second sub-display area spaced apart from each other in a first direction (fig. 3, region with PXL3’ and PXL2’ are such sub-display areas), with the first area therebetween (see fig. 3), and wherein a first row (fig. 8 top row connected to S31) in which a plurality of first pixels (PXL3’) of the first sub-display area (PA3’) are connected in the first direction and a second row (top row connected to S21) in which a plurality of first pixels of the second sub-display area (PXL2’ of PA2’) are connected are spaced apart from each other with the first area therebetween (see fig. 8), and a length of a third row (S11) in which a plurality of second pixels (PXL1) of the second display area (PA1) are connected in the first direction is longer than a length of the first row or a length of the second row (see fig. 8), wherein a first channel ratio of a channel width of the first driving transistor to a channel length of the first driving transistor is different from a second channel ratio of a channel width of the second driving transistor to a channel length of the second driving transistor (fig. 8, ¶ 143-146, for example, a driving transistor for PXL2’ in the first display area has a different channel W/L ratio than a driving transistor for PXL1 in the second display area), to adjust luminance difference between the first display area and the second display area due to a length difference between the first to third rows (see ¶ 143: “so that brightness differences may be compensated for”, and ¶ 105-107).
	Ka does not teach that each of a first driving transistor of a first pixel arranged in the first display area and a second driving transistor of a second pixel arranged in the second display area comprises a semiconductor layer comprising a channel and a gate electrode insulated from the semiconductor layer.
	Kim, however, teaches in ¶ 54 that the driving transistor may include gate and source electrodes made of a semiconductor material. ¶ 68 further notes that the entire gate or scan line similar to lines S11, S21 and S31 of Ka may be made of the same material as the gate electrode which is noted to be of a semiconductor material. (fig. 5, TFT) comprises a semiconductor layer (211) comprising a channel (area below gate element 213) and a gate electrode (213) insulated from the semiconductor layer (element 120 provides such insulation).
	As such a combination of Ka and Kim teaches a first row in which semiconductor layers (scan line S31 of Ka made of semiconductor materials per Kim and element 211 of Kim necessary for the working of the transistor) of pixels of the first sub-display area are connected in the one direction and a second row in which semiconductor layers (scan line S21 of Ka made of semiconductor materials per Kim and element 211 of Kim necessary for the working of the transistor) of pixels of the second sub-display area are connected are spaced apart from each other with the first area therebetween, and a length of a third row in which semiconductor layers (scan line S11 of Ka made of semiconductor materials per Kim and element 211 of Kim necessary for the working of the transistor) of pixels of the second display area are connected in the one direction is longer than a length of the first row or a length of the second row.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ka and Kim. The references teach a display device having a plurality of pixels and Kim further teaches the details regarding the materials of the different layers and circuit components required in such a display device. One would have been motivated to make such a combination, therefore, to make the components from appropriate materials. For example, Ka teaches in ¶ 106 that the pixels include semiconductor transistors and Kim teaches that the scan lines 

	Regarding claim 2, Ka teaches that the first channel ratio of the first driving transistor is greater or less than the second channel ratio of the second driving transistor (fig. 8, ¶ 143-146).

	Regarding claim 4, Ka teaches that the first area is a hole that passes through the substrate (see fig. 3 and 8).

	Regarding claim 5, Ka teaches that the first area is a transmission area through which light or sound travels (note that the first area of Ka is an opening through which sound and/or light travels inherently).

	Regarding claim 6, Ka teaches that the first area is a trench that is inwardly recessed from a side of the substrate (see fig. 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ka in view of Kim, as applied above, and further in view of Xiang et al., US 2018/0158417 A1, hereinafter “Xiang”.
Regarding claim 9, Ka teaches that the first channel ration of the first driving transistor of first pixels which are adjacent to a boundary between the first sub-display area and the second display area (fig. 3, one of PXL3’ adjacent to the dashed boundary line), and adjacent to a boundary between the second sub-display area and the second display area (fig. 3, one of PXL2’ adjacent to the dashed boundary line), is greater or less than the second channel ratio of the second driving transistors of the second pixels (fig. 8, ¶ 143-146).
	Ka and Kim do not teach the first channel ratio of the first driving transistors of the other first pixels in the first sub-display area and the second sub-display area, is equal to the second channel ratio of the second driving transistors of the second pixels.
	Xiang, however, teaches in fig. 8C the first sub-display area B21 and second sub-display area B22 and second display area (B1 area below the sub-display areas) similar to those of Ka. Xiang further teaches that since the opening is in the middle of the display, the sub-display areas extend upwards and surround the opening from the top. The area above the opening is considered to contain the “other first pixels” in the sub-display areas. As taught by Xiang, the length of the rows in this area is equal to the length of the rows in the second display area (see fig. 8C, B1 above the opening and B1 below the opening).
	Based on the combination of Ka and Kim, in view of Xiang, since the row length of the other first pixels is equal to the row length of the pixels in the second display area, the first channel ratio of the first driving transistors of the other first pixels in the first sub-display area and the second sub-display area, is equal to the second channel ratio of the second driving transistors of the second pixels.
.

Claims 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ka and Kim, as applied above, and further in view of Yeh et al., US 2019/0073976 A1, hereinafter “Yeh”.
	Regarding claim 3, Ka and Kim do not specifically teach that the first channel ratio gradually increases or decreases away from the first area.
	Yeh, however, teaches in ¶ 44-48 and fig. 6-7 that the load amount on a gate lines gradually changes when moving away from the first area (notch).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ka, Kim and Yeh in order to gradually change the first channel ratio away from the first area. Ka teaches, in fig. 9 and 10 and ¶ 147-160 and more specifically in ¶ 158, that the channel ratio (W/L) gradually changes according to the total length of the gate line (also see ¶ 104-107), and Yeh further teaches the need to perform such a gradual compensation due to the existence of an opening or notch that is the first area. One would have been motivated 

	Regarding claim 7, Ka and Kim do not clearly teach that the substrate comprises a first non-display area between the first area and the display area and a second non-display area surrounding the display area.
	Yeh teaches a similar substrate in fig. 5 and 7 to the substrate of Ka in fig. 3. Yeh further teaches in fig. 7, that the substrate comprises a first non-display area between the first area and the display area and a second non-display area surrounding the display area (area within dashed line 40 is the active area which provides such a configuration).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ka, Kim and Yeh. Ka and Yeh references teach a similar substrate with an opening and Yeh further teaches the details regarding the display and non-display areas. One would have been motivated to make such a combination in order to place necessary components such as drivers as shown in fig. 2 and compensation components as shown in fig. 7 in such non-display areas as taught by Yeh, thus properly driving a display device.

	Regarding claim 10, Ka and Kim do not teach that a signal line directly connecting the first pixel of the first sub-display area to the first pixel of the second sub-display area extends in the first direction from the first sub-display area to the second sub-display area, and wherein the signal line detours around the first area.
(fig. 7, R1) directly connecting the first pixel of the first sub-display area to the first pixel of the second sub-display area extends in the first direction from the first sub-display area to the second sub-display area, and wherein the signal line detours around the first area (see the detour of R1 around the first area and ¶ 51-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ka, Kim and Yeh. Ka and Yeh references teach a similar substrate with an opening and Yeh further teaches the details regarding routing signal lines around such an opening. One would have been motivated to make such a combination in order to properly drive the display device by properly routing the necessary wires to the pixels.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ka, in view of Kim, in view of Yeh, as applied above, and further in view of Bao et al., US 2018/0196475 A1, hereinafter “Bao”.
	Regarding claim 11, Ka and Kim do not specifically teach a second area adjacent to the first area, wherein a first non-display area surrounds the first area and the second area, and wherein at least one dummy pixel is arranged in the first non-display area and between the first area and the second area.
	Yeh teaches that the first non-display area surrounds the first area, and at least one dummy pixel is arranged in the first non-display area (fig. 7, the non-display area surrounds the first area (opening), also see dummy pixels 22D arranged in the first non-display area).

	Ka, Kim and Yeh do not teach a second area adjacent to the first area and that the first non-display area surrounds the first and second area, and wherein at least one dummy pixel is arranged between the first and second area.
	Bao, however, teaches in figs. 8-13, 15-23, 25-30 and 33-43 that a plurality of first areas are included. Note that, fig. 15-23 and 33-40 clearly teach a second area adjacent to a first area.
	According to the combination of Ka, Kim, Yeh and Bao, the notch area (as taught by Ka in fig. 8, Kim in fig. 1, element 100a, and Yeh in fig. 7, element 42)  may be divided into two areas (see fig. 15, 23, and 40 as examples). Ka, Kim and Yeh teach that such an area is a non-display area and Yeh further teaches that dummy pixels (fig. 7, 22D) are included the notch area to eliminate the effects of non-uniform scan line RC loading. 


	Regarding claim 12, Ka teaches the first display area comprises a first sub-display area and a second sub-display area arranged apart from each other in a direction, with the first area therebetween (see fig. 3, regions with PXL3’ and PXL2’ are such sub-display areas).
	Ka, Kim and Yeh do not teach that the first area and the second area are disposed between the first sub-display area and the second sub-display area.
	Bao, however, teaches in figs. 8-13, 15-23, 25-30 and 33-43 that a plurality of first areas are included. Note that Bao teaches that the first display area comprises a (fig. 15, top right portion of the display to the right of opening 1033) and a second sub-display area (fig. 15, top left portion of the display to the left of opening 1032) and the first area and the second area are disposed between the first sub-display area and the second sub-display area (see fig. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ka, Kim and Yeh, as applied above, further with the teachings of Bao. Yeh teaches that the opening may accommodate one or more electronic components such as a camera, speaker, sensors, etc (see ¶ 51). Bao further teaches that a plurality of openings may be provided. One would have been motivated to make such a combination, therefore, to place more components in other openings. For example two cameras, one of each in an opening, or an opening for a speaker and an opening for a camera. As such, the device is capable of providing more electronic components and the functionality of the display device is enhanced.

	Regarding claim 13, Ka and Kim do not teach that a signal line connecting the first pixel of the first sub-display area and the first pixel of the second sub-display area is connected to the at least one dummy pixel.
	Yeh, however, teaches that a signal line connecting the first pixel of the first sub-display area and the first pixel of the second sub-display area is connected to the at least one dummy pixel (fig. 7, R1 connects pixels of the two sub-display areas through dummy pixels 22D, also see ¶ 51-52).


	Regarding claim 14, Ka, Kim and Yeh do not teach that at least one of a size and a shape of the plurality of first areas is different from the other.
	Bao, however, teaches in figs. 22, 39, and 41-43 that at least one of a size and a shape of the plurality of first area is different from that of the second area (also see ¶ 133).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ka and Yeh, as applied above, further with the teachings of Bao. Yeh teaches that the opening may accommodate one or more electronic components such as a camera, speaker, sensors, etc (see ¶ 51). Bao further teaches that a plurality of openings may be provided. One would have been motivated to make such a combination, therefore, to place more components in other .

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ka, in view of Yeh.
	Regarding claim 16, Ka teaches a display panel (fig. 3, ¶ 81-83) comprising: a substrate (fig. 3, element 102, ¶ 80) comprising a display area (PA1, PA2’ and PA3’) and a first area (the opening between PA2’ and PA3’) in the display area; a plurality of pixels arranged in the display area and outside the first area (PXL1, PXL2’ and PXL3’), wherein the display area comprises a first display area (fig. 3, PA3’), a second display area (fig. 3, PA2’) and a third display area (fig. 3, PA1), the first area is disposed between the first display area and the second display area in a first direction (see the opening area between PA2’ and PA3’), and the third display area is extended in the first direction adjacent to the first area (see fig. 3, PA1), wherein a first channel ratio of a channel width of a first driving transistor of a first pixel arranged in the first display area to a channel length of the first driving transistor is different from a second channel ratio of a channel width of a third driving transistor of a third pixel arranged in the third display area to a channel length of the third driving transistor (fig. 8, ¶ 143-146, for example, a driving transistor for PXL3’ in the first display area has a different W/L than a driving transistor for PXL1 in the third display area).

	Yeh, however, teaches in ¶ 44-48 and fig. 6-7 that the load amount on a gate lines gradually changes when moving away from the first area (notch). Furthermore, Yeh clearly teaches in fig. 7 that a signal line (fig. 7, R1) directly connecting the first pixel of the first display area to a second pixel in the second display area extends in the first direction from the first display area to the second display area, and wherein the signal line detours around the first area (see the detour of R1 around the first area and ¶ 51-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ka, Kim and Yeh in order to gradually change the first channel ratio away from the first area. Ka teaches, in fig. 9 and 10 and ¶ 147-160 and more specifically in ¶ 158, that the channel ratio (W/L) gradually changes according to the total length of the gate line (also see ¶ 104-107), and Yeh further teaches the need to perform such a gradual compensation due to the existence of an opening or notch that is the first area. One would have been motivated to make such a combination in order to prevent brightness differences due to differences in loading of the gate lines as clearly taught by Ka in ¶ 158. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ka, Kim and Yeh. Ka and Yeh references 

	Regarding claim 19, Ka teaches that the first area is a hole penetrating the substrate (see fig. 3 and 8).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ka, in view of Yeh and further in view of Kim.
	Regarding claim 20, Ka teaches that the first area is disposed between a first row of a first gate line disposed in the first display area and a second row of a second gate line disposed in the second display area to separate the first row from the second row (fig. 8, first area which is the opening, is disposed between and separates the gate rows of the first and second display areas); and wherein a length of a third row of a third gate line disposed in the third display area and extended in the first direction is greater than a sum of a length of the first row and a length of the second row (fig. 8, see the length of a third row such as S11 is larger than the sum of S31 and S21).
	Ka and Yeh do not specifically teach the limitations regarding the semiconductor layers.
	Kim, however, teaches in ¶ 54 that the driving transistor may include gate and source electrodes made of a semiconductor material. ¶ 68 further notes that the entire 
	As such a combination of Ka in view of Yeh, as applied above and further in view of Kim teaches a first row of a first semiconductor layer (scan line S31 of Ka made of semiconductor materials per Kim) and a second row of semiconductor layer (scan line S21 of Ka made of semiconductor materials per Kim) that are spaced apart from each other with the first area therebetween, and a length of a third row in which semiconductor layers (scan line S11 of Ka made of semiconductor materials per Kim) is longer than a sum of the length of the first row and a length of the second row.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ka, Yeh and Kim. The references teach a display device having a plurality of pixels and Kim further teaches the details regarding the materials of the different layers and circuit components required in such a display device. One would have been motivated to make such a combination, therefore, to make the components from appropriate materials. For example, Ka teaches in ¶ 106 that the pixels include semiconductor transistors and Kim teaches that the scan lines may be further made of the same semiconductor materials and that each transistor includes a semiconductor layer which forms a channel region, motivating one to make such a combination in order to properly manufacture such transistors based on the materials and structure taught by Kim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621